Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination a shift range control device for a shift range switching system that includes; a motor having a plurality of winding sets; an output shaft sensor including a plurality of detectors, each of the detectors configured to detect a physical quantity that changes in accordance with rotation of the motor, the output shaft sensor configured to detect a rotational position of an output shaft to which drive of the motor is transmitted and output an output shaft signal as a detection signal; and 
a plurality of motor rotational angle sensors each of which is configured to detect a rotational position of a rotor of the motor and output a motor rotational angle signal, 
the shift range control device comprising: 
a plurality of controllers configured to control switching of a shift range by controlling drive of the motor, wherein 
each of the controllers is provided to corresponding one of the winding sets, and 
each of the controllers includes: 
a signal processor configured to acquire the output shaft signals from the detectors and determine, based on the output shaft signals, a calculation signal having a same value between the controllers; and 

The prior art made of record in form 892 and 14492, discloses a steering control apparatus for maintaining operating characteristics which do not change from when conditions are normal and when an impairment occurs. The apparatus includes a plurality of motors for driving a steered wheel and a plurality of ECUs, each associated with one of the motors. When the steering control apparatus is operating normally, a torque command representing torque required to turn the steered wheel is generated. The torque command is divided in accordance with the number of motors. Each of the ECUs control the associated motors in accordance with a corresponding one of the distributed torques.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846